ORDER
PER CURIAM.
The Lennox Group, L.L.C. d/b/a Insta-Cash appeals from the judgment of the circuit court upholding the decision of the City of Bridgeton Board of Adjustment denying Lennox’s application for a zoning certifícate.
We have reviewed the briefs of the parties and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).